REISSUED FOR PUBLICATION

                                           ORIGINAL                                     APR 19 2018
                                                                                         OSM
                                                                             U.S. COURT OF FEDERAL CLAIMS
  ]n tbe Wniteb $)tates QCourt of jfeberal QClaims
                                OFFICE OF SPECIAL MASTERS                                          FILED
                                     Filed: March 19, 2018
                                                                                                 MAR I 9 2018
* * * * * * * * * * * * * *
                                                                                                 U.S. COURT OF
JAMES STRUCK,                                     *      No. l 7-l 326V                         FEDERAL ClAJMS
                                                  *
                  Petitioner,                     *      Special Master Sanders
                                                  *
 v.                                               *
                                                 *
SECRETARY OF HEALTH                              *
AND HUMAN SERVICES,                              *
                                                 *
                  Respondent.                    *
* * * * * * * * * * * * * *
                   ORDER DENYING MOTION FOR RECONSIDERA TION 1

        On February 9, 2018, the undersigned granted Respondent's Motion to Dismiss because
all of Petitioner' s vaccine injury-related claims were untimely filed , and equitable tolling was not
applicable to extend the filing deadline. On March 7, 2018, Petitioner filed a document styled
" Motion for Reconsideration-reasons why statute of Limitations has no Value and Being Co-
president of the US as Barack is Kenya, British and Indonesia allows me to argue Nullum tempus
occurrit regi ("no time runs against the king"), And How My other Claims were not frivolous
as Cook County Guardian, Northbrook, Highland Park really did kill my mother with oil based
pharmaceuticals linked to her death and not being able to walk, talk or move." 2

        Vaccine Rule 10(e) governs motions for reconsideration. Pursuant to that rule, " [e]ither
party may file a motion for reconsideration of the special master' s decision within 21 days after
the issuance of the decision, if a judgment has not been entered and no motion for review under
Vaccine Rule 23 has been filed ." Vaccine Rule lO(e)(l ). Petitioner's Motion for Reconsideration
was filed before judgment entered, but was not filed within 21 days of the issuance of the Decision,


        1
            Because this order contains a reasoned explanation for the action in this case, it shall be
posted on the United States Court of Federal Claims ' website, in accordance with the E-
Govemment Act of 2002 , 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), a party has 14 days to
identify and move to delete medical or other information that satisfies the criteria in § 300aa-
l 2(d)( 4 )(B). Further, consistent with the rule requirement, a motion for redaction must include a
proposed redacted decision. If, upon review, the undersigned agrees that the identified material
fits within the requirements of that provision, such material will be deleted from public access.
       2
            Capitalization and other emphasis is quoted as it appears in Petitioner's filing.
and it is therefore untimely. Nevertheless, the undersigned has considered the arguments set forth
in Petitioner's Motion for Reconsideration.

        In considering the motion, "[t]he special master has the discretion to grant or deny the
motion, in the interest of justice." Vaccine Rule 10(e)(3). Although "the interest of justice" is not
defined in the rule, many Program decisions assume without deciding that the "interest of justice"
standard is equivalent to the standard utilized under Rule 59(a) of the Rules of the Court of Federal
Claims ("RCFC"). See Kerrigan v. Sec'y of HHS, No. l6-270V, 2016 WL 7575240, at *2 (Fed.
Cl. Spec. Mstr. Nov. 22, 2016). Under RCFC 59(a), the burden is on the moving party to "show
either that: (a) an intervening change in the controlling law has occurred; (b) evidence not
previously available has become available; or (c) the motion is necessary to prevent manifest
injustice." Brock v. United States, 2010 WL 3199837, at *2 (Fed. Cl. July 20, 2010) (citing Bishop
v. United States, 26 Cl. Ct. 281, 286 (1992)). Petitioner does not argue in his motion that a change
in the controlling law has occurred or that new evidence is available which would support his
vaccine-related claims. Therefore, it appears that Petitioner is arguing that his motion is necessary
to prevent manifest injustice. The Court of Federal Claims has defined "manifest injustice" to be
unfairness that is "clearly apparent or obvious." Amnex, Inc. v. United States, 52 Fed. Cl. 555, 557
(2002).

        The Decision dismissing Petitioner's claim was based on the statute of limitations
applicable to vaccine-related injury claims. Petitioner makes four arguments related to the statute
of limitations in his Motion for Reconsideration. 3 First, Petitioner asserts that no statute of
limitations applies in his case pursuant to the common law doctrine of "nullum tempus occurrit
regi," or "no time runs against the king." Mot. for Reconsideration at 1-2. Second, he claims that
because vaccines can cause death, they are "therefore heinous without real statutes oflimitations."
Id. at 4. Third, Petitioner argues that the "continuing-violations doctrine" should apply to his
claims because he was "harassed to get a vaccine within the last 36 months." Id. at 4-5. Fourth,
Petitioner again states, as he did in his filings in response to the Motion to Dismiss, that "no cause
of action was present until [he] became aware ofthe [Vaccine Act] in September 2017." Id. at 5.
The undersigned finds that Petitioner has not persuasively shown that application of the statute of
limitations to his claims results in clearly apparent or obvious unfairness.

       Therefore, having considered all of Petitioner' s arguments which are relevant to his claims
regarding vaccine-related injury, the undersigned does not find that the interest of justice warrants
reconsideration of the Decision dismissing Petitioner' s claim. Accordingly, Petitioner' s Motion
for Reconsideration of the Decision granting Respondent's Motion to Dismiss is DENIED.

IT IS SO ORDERED.

                                                Herbrina D. Sanders
                                                Special Master

        3 To the extent that Petitioner asks for reconsideration of those claims which are unrelated
 to vaccine-related injury or death, or raises new claims unrelated to vaccine-related injury or death,
.the undersigned does not have jurisdiction to consider those claims. Furthermore, the undersigned
 does not have the ability to sue other parties as requested by Petitioner.


                                                   2